 527325 NLRB No. 87ELECTRICAL WORKERS LOCAL 3 (M.F. ELECTRICAL SERVICE)1The judge concluded that the Respondent violated Sec. 8(b)(7)(C)by engaging in at least 30 days of intermittent picketing over a 12-
month period at various locations of the Employer with an object of
forcing or requiring the Employer™s employees to accept or select
the Respondent as their collective-bargaining representative. In its
exceptions, the Respondent contends, inter alia, that it did not violate
Sec. 8(b)(7)(C) because it was entitled to picket each of the Employ-
er™s locations for 30 days. In agreement with the judge, we find no
merit in this contention. In addition to the authority cited by thejudge, we rely on Retail Wholesale Union Local 1407 (J. M. BalterCo.), 215 NLRB 410, 412 (1974), and Los Angeles Building TradesCouncil, 183 NLRB 1032, 1038 (1970).1The Union and the Company executed a Stipulated ElectionAgreement which was approved by the Regional Director on April
30, 1997. In that agreement, the Union, by its attorney, stipulated
that the Company met the Board™s indirect standards for jurisdiction.
Additionally, at the hearing, the Employer™s representative testified
to the Company™s business and to its sale of services to Bell Atlan-
tic.2Faella recalled that the Union also used another sign which, fromhis description, had an area standards type of legend. Rothfeld, on
behalf of the Union asserted that there was no such sign. In any
event, as the General Counsel takes the position that any second sign
is irrelevant and is not relied on by her to prove any particular point,
I shall disregard the ‚‚second sign.™™Local 3, International Brotherhood of ElectricalWorkers, AFLŒCIO and M.F. Electrical Serv-ice Co., Inc. Case 2ŒCPŒ938March 30, 1998DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSLIEBMANANDBRAMEOn December 12, 1997, Administrative Law JudgeRaymond P. Green issued the attached decision. The
Respondent filed exceptions and a supporting brief.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and brief and has de-
cided to affirm the judge™s rulings, findings, and con-
clusions1and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and
orders that the Respondent, Local 3, International
Brotherhood of Electrical Workers, AFLŒCIO, its offi-
cers, agents, and representatives, shall take the action
set forth in the Order.Laura Matlow, Esq. and Terry Morgan, Esq., for the GeneralCounsel.Norman Rothfeld, Esq., for the Respondent Union.Larry Cole, Esq., for the Charging Party.DECISIONSTATEMENTOFTHE
CASERAYMONDP. GREEN, Administrative Law Judge. This casewas tried in New York on October 29, 1997. The charge wasfiled on November 21, 1996, and the complaint was issued
by the Regional Director on July 15, 1997. In substance, the
complaint alleged that from June to November 21, 1996, the
Union has violated Section 8(b)(7)(C) by engaging in picket-
ing for an organizational object without a petition for an
election having been filed pursuant to Section 9(c) of the Act
within a reasonable period of time after the commencement
of the picketing.On the entire record, including my observation of the de-meanor of the witnesses, and after considering the briefs
filed, I make the followingFINDINGSOF
FACTI. JURISDICTIONThe employer is a New York corporation located at 1114Calhoun Avenue, Bronx, New York. It is engaged in the
business of providing electrical contracting services and has
provided services annually valued in excess of $50,000 to
commercial enterprises such as Bell Atlantic (formerly
NYNEX), which themselves are directly engaged in interstate
commerce.1Based thereon, I conclude that the employer isengaged in interstate commerce within the meaning of Sec-
tion 2(2), (6), and (7) of the Act. I also conclude that the
Union is a labor organization within the meaning of Section
2(5) of the Act.II. ALLEGEDUNFAIRLABORPRACTICES
As noted above, the company is an electrical contractor lo-cated in the Bronx, New York. It does business throughout
the New York metropolitan area and has a work force which
generally consists of about 14 to 16 employees, half of
whom are mechanics and half of whom would be categorized
as apprentices or helpers. During the time of its existence,
the company has not been affiliated with any union.In March 1996, while the company was working at abuilding located at 1059 Avenue of the Americas, then
owned by NYNEX (now Bell Atlantic), a Local 3 representa-
tive approached Albert Faella, the company™s president and
his employees. This person asked why they weren™t members
of Local 3 and how come they were working in a union
building. Thereafter, and for about 4 or 5 days in March,
there were about four men patrolling with picket signs out-
side this building. One of the picket signs read:Employees of M.F. Electrical Service Co., Inc.JOINLOCALUNIONNO. 3 IBEWFORBETTERWAGESAND
CONDITIONS2Faella testified that he had a contract with Marciano Con-struction to perform electrical work at Twin Automotive in
the Bronx, and that in August 1996, pickets appeared at this
site with the same sign as described above. He testified that
at Twin Automotive, there were about 9 days of picketing
during a continuous stretch of time and that the Union there-VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00527Fmt 0610Sfmt 0610D:\NLRB\325.065APPS10PsN: APPS10
 528DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
after engaged in intermittent picketing at this site on variousdays when the Company was at the site to perform work. It
is not clear from the record what the total number of days
that the Union picketed at this site.In September 1996, the Company performed work for RiteAid at a site also located in the Bronx. Faella testified that
while he was at the site before work had begun, a man wear-
ing an IBEW hat approached him and John Gernadola, the
general contractor, and introduced himself as a Local 3
IBEW representative. Faella states that this man, after asking
Gernadola who the electrical contractor was, and being told
that it was M.F. Electrical, said that if M.F. was awarded the
contract, the Union would picket the job whenever M.F. was
present. (Faella testified that he kept his mouth closed and
didn™t identify himself during this conversation.) According
to Faella, when the job started in October 1996, the Union
engaged in picketing for about 9 days and thereafter picketed
on an intermittent basis on occasions when his Company was
working at the site. (The job was completed in March 1997.)Paul Thompson, an employee of M.F., testified that in lateOctober or early November 1996, he was working at the
Twin Automotive job with his helper when he was ap-
proached by one of the people who were engaged in picket-
ing. He states that this person asked him to join Local 3 and
wanted to tell him about their benefits. Thompson also testi-
fied to a similar conversation in December 1996 with a per-
son named Bobby Hernandez, who identified himself as a
Local 3 representative and asked Thompson to sign up to
join Local 3.Terrannce Pacheco, another employee of M.F., testifiedthat in November 1996, he and his helper, Philip Pierre, were
at the Rite Aid jobsite when a man named Joe, who identi-
fied himself as a representative of the Bronx District of
Local 3, IBEW, spoke to them about becoming members of
Local 3. Pacheco also relates another conversation in No-
vember 1996, with another man who approached him while
he was having lunch and asked him to become a member of
Local 3. He states that he recognized the man as one of the
people who were engaged in the picketing.In addition to the above, Faella testified that the Union en-gaged in picketing (using the same sign), on other occasions
at Bell Atlantic locations where it was doing work. These in-
cluded 1095 Avenue of the Americas, 1166 Avenue of the
Americas, 240 East 38th Street, 405 East 42nd Street, and
2510 Westchester Avenue. In all, there is little doubt in my
mind that the Union picketed for at least 30 days and en-
gaged in picketing on an intermittent basis against this em-
ployer for a period of more than 30 days.On April 21, 1997, the Union filed a petition in Case 2ŒRCŒ21844 wherein it sought to have an election in a unit
consisting of all of the Company™s electricians, maintenance
mechanics, and helpers.On April 29, 1997, the Company and the Union enteredinto a Stipulated Election Agreement which was approved by
the Acting Regional Director on April 30, 1997.On May 16, 1997 an election was held and the tally ofballots shows that 4 votes were case for the Union and 11
against. This resulted in a Certification of Results which
issued on May 27, 1997. No objections were filed.III. ANALYSISSection 8(b)(7)(C) makes it an unfair labor practice for aUnion:(7) to picket or cause to be picketed, or threaten topicket or cause to be picketed, any employer where an
object thereof is forcing or requiring an employer to
recognize or bargain with a labor organization as therepresentative of his employees, or forcing or requiring
the employees of an employer to accept or select such
labor organization as their collective-bargaining rep-
resentative, unless such labor organization is currently
certified as the representative of such employees:....
(C) where such picketing has been conducted with-out a petition under section 9(c)... being filed within

a reasonable period of time not to exceed thirty days
from the commencement of such picketing: Provided,That when such a petition has been filed the Board
shall forthwith, without regard to the provisions of sec-
tion 9(c)(1) ... or the absence of a showing of a sub-

stantial interest on the part of the labor organization, di-
rect an election in such unit as the Board finds to be
appropriate and shall certify the results thereof: Provedfurther, That nothing in this subparagraph (C) shall beconstrued to prohibit any picketing or other publicity
for the purpose of truthfully advising the public (includ-
ing consumers) that an employer does not employ
members of, or have a contract with, a labor organiza-
tion, unless an effect of such picketing is to induce any
individual employed by any other person in the course
of his employment, not to pick up, deliver or transport
any goods or not to perform any services.For purposes of Section 8(b)(7)(C), there are two questionsto be answered. First, was an object of the picketing either
for recognition or for the purpose of organizing the employ-
ees; and second if so, did the picketing last for more than
a reasonable period of time not to exceed 30 days.In my opinion the picket signs themselves manifest an or-ganizational object in that they are specifically addressed to
the employees of M.F. and urge them to join Local 3. RetailWholesale Union Local 635 (J. W. Mays, Inc.), 145 NLRB1091 (1964).In the absence of some special circumstance, such as vio-lence on the picket line, a union is generally accorded 30
days to engage in picketing with either a recognitional or or-
ganizational object, without having to file a petition for an
election. This is to say that picketing with a duration of up
to 30 days, in the absence of a representation petition, is
deemed to be a reasonable period of time and picketing for
more than 30 days is deemed to be an unreasonable period
of time.In the present case, the Union filed a petition for an elec-tion on April 21, 1997, more than a year after it commenced
picketing at the Respondent. The fact that the Union did not
picket for 30 consecutive days is of no moment. As I con-
clude that the Union engaged in picketing over at least a 12-
month period of time before filing a petition and engaged in
at least 30 days of intermittent picketing over that period of
time, this indicates to me that the Union engaged in organi-
zational picketing for more than a reasonable period of timeVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00528Fmt 0610Sfmt 0610D:\NLRB\325.065APPS10PsN: APPS10
 529ELECTRICAL WORKERS LOCAL 3 (M.F. ELECTRICAL SERVICE)3If no exceptions are filed as provided by Sec. 102.46 of theBoard™s Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.4If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ‚‚Posted by Order of theNational Labor Relations Board™™ shall read ‚‚Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.™™without having filed a petition pursuant to Section 9(a) of theAct. Electrical Workers IBEW Local 113 (I.C.G. Electric),142 NLRB 1418, 1427 (1963).CONCLUSIONOF
LAWBy engaging in picketing for an organizational object formore than 30 days, the Union has engaged in unfair labor
practices affecting commerce within the meaning of Section
8(b)(7)(C) and Section 2(6) and (7) of the Act.REMEDYHaving found that the Respondent has engaged in certainunfair labor practices, I find that it must be ordered to cease
and desist and to take certain affirmative action designed to
effectuate the policies of the Act.On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended3ORDERThe Respondent, International Brotherhood of ElectricalWorkers Local AFLŒCIO, its officers, agents, and representa-
tives, shall1. Cease and desist from picketing or causing to be pick-eted, or threatening to picket or cause to be picketed, M.F.
Electrical Service Co., Inc., where an object thereof is forc-
ing or requiring the employees of the employer to accept or
select such labor organization as their collective-bargaining
representative, unless such labor organization is currently
certified as the representative of such employees.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Within 14 days after service by the Region, post at itsunion office copies of the attached notice marked ‚‚Appen-
dix.™™4Copies of the notice, on forms provided by the Re-gional Director for Region 2, after being signed by the Re-spondent™s authorized representative, shall be posted by the
Respondent immediately upon receipt and maintained for 60
consecutive days in conspicuous places including all places
where notices to members are customarily posted. Reason-
able steps shall be taken by the Respondent to ensure that
the notices are not altered, defaced, or covered by any other
material.(b) Sign and mail sufficient copies of said notice to theRegional Director for posting by M.F. Electrical Co., Inc., ifthe latter is willing, at all places where notices to its employ-
ees are customarily posted.(c) Within 21 days after service by the Region, file withthe Regional Director a sworn certification of a responsible
official on a form provided by the Region attesting to the
steps that the Respondent has taken to comply.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered usto post and abide by this notice.WEWILLNOT
picket or cause to be picketed, or threatento picket or cause to be picketed, M.F. Electrical Service
Co., Inc., where an object thereof is to force or require its
employees to accept or select Local 3, International Brother-
hood of Electrical Workers, AFL-CIO as their collective-bar-
gaining representative, unless we are currently certified as
the representative of such employees.LOCAL3, INTERNATIONALBROTHERHOODOF
ELECTRICALWORKERS, AFLŒCIOVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00529Fmt 0610Sfmt 0610D:\NLRB\325.065APPS10PsN: APPS10
